HEMPHILL, Chief Justice.
This action was instituted to recover the amount of a promissory note of band for $600. It was pleaded in bar of said recovery that the note was drawn in a foreign country and could not therefore be sued on in the tribunals of this Republic. The plea was overruled and judgment given for the plaintiff.’ Immediately succeeding the rendition of the judgment, the record proceeds as follows, viz: “It is further ordered and adjudged by the court, under the statute in such cases made and provided, that the points of law in this case be certified to the Supreme Court, the counsel for both parties moving and assenting thereto.” In the above order, reference is made to some statute of the Republic, but we know of none which authorizes points to be reserved for the decision of the Supreme Court, except the forty-third section of the act organizing the district courts; in which a judge of any district court is permitted at his discretion, in any criminal case, to reserve a question of law for the consideration and discretion of the Supreme Court at the next succeeding term thereof. This act is confined in its terms to points of law in criminal cases, and can not be extended to civil actions. The mode in which appeals may be taken are prescribed in the statutes of the Republic, and must be conformed to by parties desirous of appealing. Unless the case is properly before this tribunal, we can not take cognizance thereof; and there being no provision of the laws which would authorize this case to be brought up in the manner in which it has been certified to the court, it is not incumbent upon us to take it into consideration. We are therefore of opinion that the same ought to be dismissed; and it is hereby ordered and adjudged accordingly.

Dismissed.